Savage, J.
Action under R. S., c. 18, § 51, to recover for board, nursing and medical attendance furnished the defendant while sick with small pox in the plaintiff town. The statute in question provides that when any person is “infected with any disease or sickness dangerous to the public health, the local board of health of the town where he is, shall provide for the safety of the inhabitants, as they think best, by removing him to a separate house, if it. can be done without great danger to his health, and by providing nurses and other assistants and necessaries, at his charge, or that of his parent or master, if able, otherwise at that of the town to which he belongs.”
The defendant was sick with small pox in Greenville, was removed to a separate house, and nurses and other assistants and necessaries were provided for him at an expense of forty-nine dollars and ten cents. And he became liable to reimburse the town, “if able.” Upon the proper construction of this last phrase, “if able,” the case turns. It is admitted that at the time the defendant was taken sick, and at the time of his discharge, he had about two dollars in money, and that there was due him ten dollars which he afterwards collected, and that he then had no other property of any kind. It is evident that so far as existing financial ability at that time is concerned, he was not “able” within the meaning of the statute, for, as was held in Orono v. Peavey, 66 Maine, 60, if a person is not able to pay the full amount of the expense incurred, he is not chargeable with any part of it.
Rut the case shows that the defendant was a single man, a common laborer, capable of earning about thirty dollars a month, and that *219from the time of his discharge from quarantine to the date of the service of the writ, he had earned ninety five dollars and seventy six cents, of which seventy six dollars and fifty cents was then due him. And the plaintiff contends that if not financially “able” at the time of his discharge, he was able to labor, and did labor, and had accumulated sufficient money or credit to pay this bill, and that therefore he is now “able” within, the meaning of the statute. Is this contention sustainable? We think not. The liability contemplated by the statute is, we think, fixed and definite, and not contingent and uncertain. And if this be so, it must have reference to the time when the expenses were incurred. He is not chargeable until he is “able,” and it follows that if «he is not “able” then, he is not chargeable at any time afterwards, unless the statute intends to make him liable upon a future and unknown contingency. If he should become able to labor or accumulate money, would it be reasonable to say that a liability which did not exist at the time of his discharge was after-wards created by the happening of a contingency? If so, within what limit of time? A month, or a year, or ten years? And as the statute of limitation does not run until the cause of action accrues, shall a person in such cáse be liable to become liable for á lifetime, unless sooner he becomes able to labor, or has accumulated property? That would be unreasonable, and it is not, we'think, contemplated by the statute.
But even if he were able to labor at the moment of discharge, there is no necessary connection between ability to labor and ability to pay debts. Whether a laborer can find employment, for what periods in the year, and at how much wages, are all uncertain and contingent, and so are the expenses of living to which he may be subjected. In any event there can be no reason in saying that he is “able” unless he earns more than it reasonably costs to live,— unless he creates a surplus. One is not able to pay debts whose daily wage is eaten up by his daily charges, and in the general run this is, unhappily, too often the case with common laborers, such as this defendant is stated to ■ be. We cannot think the legislature intended the question of liability to depend upon the narrow and often inperceptible balance between the earnings and expenses of a *220laboring man. Such .a test would be both uncertain and unsatisfactory, not to say unfruitful. The only reasonable test is the existing financial ability to pay at the time the expenses were incurred. See Bangor v. Wiscasset, 71 Maine, 535. Applying this test to the case at bar, we hold the plaintiff has failed to show the defendant’s ability and consequent liability.

Judgment for defendant.